31 So.3d 958 (2010)
Patrick Jon LACKEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3630.
District Court of Appeal of Florida, Fourth District.
April 9, 2010.
Carey Haughwout, Public Defender, and Richard B. Greene, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melynda Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Patrick Jon Lackey was sentenced for both possession of more than twenty grams of cannabis and possession with intent to sell or deliver based on the same cannabis. The State concedes, and we agree, that sentencing for both offenses violated Lackey's double jeopardy rights. Pettway v. State, 956 So.2d 541, 541 (Fla. 4th DCA 2007); Sims v. State, 793 So.2d 1153 (Fla. 4th DCA 2001). A person "may not be convicted twice for possession of the same cannabis." Pettway, 956 So.2d at 541.
We reverse and remand with directions to strike Lackey's conviction and sentence for the lesser included offense of possession of more than twenty grams of cannabis.
FARMER, HAZOURI and DAMOORGIAN, JJ., concur.